Citation Nr: 1431889	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-18 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rate of burial benefits.

2.  Entitlement to a higher rate of death pension benefits.


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1952 to January 1956.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes that the RO in Atlanta, Georgia, is the office of local jurisdiction based upon the appellant's address; however, the Philadelphia RO is the agency of original jurisdiction over the appellant's claims for VA death benefits as that is the centralized office for handling such claims received by the Atlanta RO.  

On her original VA Form 9 filed in July 2011, the appellant requested a Travel Board hearing; however, in November 2012, the appellant submitted a second VA Form 9 in response to a September 2012 Supplemental Statement of the Case on which she indicated she did not want a Board hearing.  Consequently, the Board finds that the appellant's second VA Form 9 expresses the appellant's current desire for to not have a hearing and constitutes a written withdrawal of her prior hearing request and no effort need be undertaken to provide her with a hearing.


FINDINGS OF FACT

1.  The Veteran died in November 2009 as a result of brain death, intracranial hemorrhage, and cardiac arrest.

2.  The appellant filed a claim for burial benefits in December 2009, which was granted by the RO in February 2012 in the amount of $300.00 on the basis that this is the reimbursement allowed for funeral expenses of a veteran whose death was not related to military service (i.e., nonservice-connected burial benefits were awarded).

3.  During his lifetime, the Veteran was service-connected for hypertrophic tonsils and dermatophytosis of the feet that were rated as zero percent disabling.

4.  The Veteran did not die as a result of his service-connected disabilities.

5.  The evidence does not establish that the appellant's countable income or the maximum annual pension rate (MAPR) used to calculate her death pension benefits were inappropriate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service-connected burial benefits have not been met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2013).

2.  The criteria for entitlement to a higher rate of death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Burial Benefits

The facts with regard to the claim are not in dispute.  Resolution of this claim is wholly dependent on interpretation of the applicable laws and regulations used in determining entitlement to burial benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3).  

The RO granted nonservice-connected burial benefits in the amount of $300 in February 2012.  The appellant disagreed seeking payment of the entire amount of the funeral expenses ($3,195).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran's death is not service-connected, payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions. 38 C.F.R. § 3.1600(b), (c); 38 C.F.R. § 3.1605(a).

In the instant case, the RO found that the appellant was entitled to nonservice-connected benefits.  Those benefits, however, are limited by statute to $300, which has been paid to the appellant already.  See 38 U.S.C.A. § 2302(a).  Consequently, the only way the appellant can obtain a higher rate of burial benefits is to show that the Veteran's death was related to a service-connected disability.

If a veteran dies as a result of a service-connected disability or disabilities, an amount not to exceed the amount specified in 38 U.S.C.A. § 2307, unless otherwise specified, may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

The record discloses that the Veteran died in a private hospital in November 2009.  At the time of his death, the Veteran was service-connected for hypertrophic tonsils and dermatophytosis of the feet that were rated as zero percent disabling.  The death certificate lists the causes of death to be brain death, intracranial hemorrhage and cardiac arrest.  Clearly, therefore, the Veteran's death was not the result of his service-connected disabilities.  The appellant has made no argument or showing that such is the case.  Consequently, the Board concludes that the legal requirements for service-connected burial benefits have not been met.

Although the Board is sympathetic to the appellant's plight in that she does not have sufficient funds to repay the loan she was given from her mosque to pay the funeral expenses, the law prohibits payment in excess of $300 for funeral expenses unless the veteran died as a result of service-connected disability, which is not the case here.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   Consequently, the Board has no authority to award a higher rate of burial benefits.

Based on the foregoing, the appellant's claim for a higher rate of burial benefits must be denied as a matter of law as the appellant has been paid all that she is entitled to for burial benefits pursuant to the relevant laws and regulations.  

III.  Death Pension

Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

Appropriate notice was provided to the appellant in April 2010, prior to the initial decision on her claim.  

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.  There is no duty to assist by getting an examination or opinion in this case as the claim as the Veteran is deceased and the claim does not depend on any medical determination.

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

Analysis

Improved death pension is a monthly benefit payable by the VA to a surviving spouse of a veteran because of the veteran's nonservice-connected death.  Essentially, the law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§  3.3(b)(4), 3.23.  

The purpose of VA death pension benefits is to provide a subsistence income for the surviving spouse of a veteran who served during a period of war and who are otherwise unable to maintain a basic, minimal income level.  Death pension benefits are based upon total family income and the amount of death pension benefits is adjusted based upon the number of dependents the appellant supports and/or the appellant's need for additional assistance due to need for aid and attendance or being housebound.  38 U.S.C.A. §§ 1541, 1543.

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272. 

In the present case, the appellant reported that she only has Social Security income, the amounts of which have been confirmed through VA's sharing program with the Social Security Administration.  She has not reported having any exclusions to her countable income such as welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.  See 38 C.F.R. § 3.272.  

The Board has reviewed the appellant's death pension payments awarded and finds them to be appropriate.  Although the RO did not initially include the Veteran's last expenses (i.e., funeral expenses) in calculating the appellant's countable income for the first year, it corrected that in July 2012 and adjusted the appellant's death pension payments accordingly.  In addition, in July 2012, the RO awarded entitlement to special monthly pension based upon the appellant's need for aid and attendance effective December 19, 2011, the date it received the appellant's VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The appellant's death pension payments were adjusted accordingly January 1, 2012.  Furthermore, although the appellant submitted the bills for the Veteran's last illness, she indicated that she has not been able to pay them.  Consequently, these unpaid bills cannot be used to reduce her countable income until such time as she actually pays them.  

In her September 2010 Notice of Disagreement, the appellant stated that the Social Security Administration did not pay her the $255 death benefit because they overpaid the Veteran and so they kept it.  The RO included the $255 Social Security death benefit in calculating the appellant's income from for the year commencing December 1, 2009.  Thus, the Board takes the appellant's statement in her Notice of Disagreement to be a disagreement with inclusion of the $255 in her countable income for that year.  

The Board finds that the $255 should be included as countable income for the year commencing December 1, 2009.  The laws and regulations do not specifically exclude from countable income payments an individual is entitled to but does not actually receive.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.  Furthermore, even though the $255 death benefit was kept by the Social Security Administration  to recoup an overpayment made to the Veteran, the benefit of this overpayment would have inured to the appellant as his spouse during his lifetime.  Consequently, the Board finds that the $255 death benefit, although withheld by the Social Security Administration, was appropriately included as countable income to the appellant.  Otherwise, the appellant would have received a double benefit - once when the overpayment was made to the Veteran and again when it was not counted by VA in determining her death pension payments.

The Board finds, consequently, that the calculation of the appellant's death pension payments effective December 1, 2009, and thereafter were appropriate.  Hence, her claim for a higher rate of death pension must be denied.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a higher rate of burial benefits is denied.

Entitlement to a higher rate of death pension benefits is denied.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


